Exhibit 21 Deer Consumer Products, Inc. and Subsidiaries as of December 31, 2011 Name JurisdictionofIncorporation PercentageOwnedbyCompany Deer International Group Ltd. British Virgin Islands % Winder Electric Group Ltd. People’s Republic of China * Delta International Limited People’s Republic of China * Deer Technology (AnHui) Co., Ltd. People’s Republic of China * Anlin Technology (AnHui) Co., Ltd. People’s Republic of China * (1) Wholly owned subsidiary of Deer International Group Ltd. (2) Wholly owned subsidiary of Winder Electric Group Ltd.
